DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/10/2020 has been entered and considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galula et al  (EP3113529) IDS provided by Applicant.
Regarding claims 1 and 9, Galula teaches an anomaly detection device/method for detecting anomaly in a frame flowing through an in-vehicle network system in a vehicle (Abstract), the abnormality detection device/method comprising:
an obtainer that obtains one or more frames in each of which at least a destination is stored (Figs. 1C, 5, and 8; Paras. 0060, 0108, 0116, and 0139-0144; SEU 40A may operate in accordance with an embodiment of the invention to monitor CAN messages that are transmitted between high-speed bus CAN 61 and CAN gateway 80 and to detect anomalous messages that are transmitted to pass through CAN gateway 80 from one to the other of buses CAN 61 and CAN 71; avoiding routing or forwarding a message, e.g., avoid, or refrain from, forwarding or routing a message to its destination or to a specific portion of an in-vehicle network; i.e. messages would be sent to various components within the vehicle and in order to not route or forward a message to the destination, it would need to know the destination);
a first holder that holds a first rule defining a first anomaly detection rule and a mirroring rule, the first anomaly detection rule indicating that each of the one or more frames that satisfies a first condition is to be determined as being anomalous, the mirroring rule indicating that when a frame included in the one or more frames satisfies a second condition that the destination of the frame is an electronic control unit that controls autonomous driving, the frame is to be transferred or mirrored (Figs. 1C, 2, 5, and 8; Paras. 0003, 0060, 0108, 0116, and 0139-0144; electronic control systems and sensors are used in, or for, autonomous cars (e.g., driverless cars, self-driving cars, robotic cars and the like) as known in the art. An electronic control unit (ECU) of the control system receives user generated signals and the signals generated by the sensors and/or actuators, and responsive to the signals, operates to control a vehicle component involved in performing the function; avoiding routing or forwarding a message, e.g., avoid, or refrain from, forwarding or routing a message to its destination or to a specific portion of an in-vehicle network; i.e. Fig. 5 shows various context which include acceleration and engine running, which would be part of the electronic control units which would be used in autonomous driving.  Based on the level of the signals, the thresholds, and which ECU is being controlled, it would be determined whether the message is anomalous and whether to transfer it to the destination and Fig. 2 shows that the rules are stored in memory);
a first frame controller that performs an anomaly detection process on each of the one or more frames in accordance with the first anomaly detection rule, and controls transferring or mirroring of the one or more frames in accordance with the mirroring rule (Figs. 1C, 2, 5, and 8; Paras. 0003, 0060, 0108, 0116, and 0139-0144; i.e. the processor in Fig. 2 would perform the function as discussed above in the prior limitation);
a second holder that holds a second rule defining a second anomaly detection rule indicating that a frame satisfying a third condition is to be determined as being anomalous, the third condition being more specific than the first condition (Figs. 1C, 2, 5, and 8; Paras. 0003, 0060, 0105, 0108, 0116, and 0139-0144; As shown by the ID column 581, a model may include an entry for each message ID. Accordingly, when an SEU 40 receives a message sent over an in-vehicle network as described, SEU 40 may find any rules, criteria and/or possible actions related to the message ID using a model; i.e. there are multiple rules to determine whether the message is anomalous and what action needs to be performed. The first rule could be determining the message ID and the second is determining which context the message is associated with); and 
a second frame controller that performs, in accordance with the second rule, the anomaly detection process on each of the one or more frames transferred or mirrored by the first frame controller (Figs. 1C, 2, 5, and 8; Paras. 0003, 0060, 0108, 0116, and 0139-0144; i.e. the processor in Fig. 2 would perform the function as discussed above in the prior limitation) , 
wherein in a case where the processor detects that the control command is abnormal, prohibiting the control command from being transmitted (Figs. 1C, 5, and 8; Paras. 0060-0061, 0067, 0108, and 0139-0144; An SEU 40 may, in response to detecting an anomalous message, operate to undertake any of various response actions to protect system 60 (or the network and components therein) from possible damage by the anomalous message. Response actions may, by way of example, include: blocking the message, delaying the message; limiting the frequency of the message, logging the message into a memory included in an SEU 40; and/or raising an alert responsive to the message; i.e. blocking a message would read on the command not being transmitted).
Regarding claim 2, Galula teaches the limitations of the previous claims.  Galula further teaches wherein the first frame controller is implemented by hardware, and the second frame controller is implemented by software (Figs. 1C, 5, and 8; Para. 0027; a plurality of SEUs as described, a plurality of SEUs embedded in an on board, or in-vehicle, system or network, a plurality of chips, FPGAs or SOCs, a plurality of computer or network devices, or any other suitable computing device; i.e. the first frame controller/SEU used to determine anomalous messages could be implemented in an FPGA, which would be implemented in software and the second frame controller could be implemented on a processor running software).  

Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474